AO 199A (Rev l1/0*.RevMD 0NlW OrorSettmRCm dltlonsofReleue                                                            Pue 1 of 3 PaMes


                                            U NITED STATESD ISTRICT C OURT
                                                                         forthe
                                                                  DistrictofM aryland

                    United StatesofAmerica
                                    V.
                                                                                                                        NJ
                                                                            caseNo.Toc 20-cr-d0317-6                    =kvJ
                             ValiUnguru                                                                                  C -?
                                                                                                                          i '3
                                                                                                                         ( --.)
                              De#ndant                                                                                       1
                                                                                                                           ...


                                              O R DER SETTING C OND ITION S O F RELEA SE

IT ISORDERED thatthedefendant'sreleaseissubjecttotheseconditions:
                  Thedefendantmustnotviolate any federal,stateorlocallaw while onrele%e.

          (2) ThedefendantmustcooperateinthecollectionofaDNA snmpleifthecollectionisauthorizedby
              42U.S.C.9 14135a.
          (3) Thedefendant'sresidencemlzstbeapprovedbj theU.S.PretrialServicesOmcer(USPTO)supervisingthe
                  defendant'srele% e and the defendantm ustadvlse the court,defense counsel,and the U.S.attorney in wrlting
                  before any change in addressortelephone number.

          (4) Thedefendantmustappearincourtasrequiredandmustsurrendertoserveanysentenceimposed
                  Thedefendantmustappearat(Ifblank tobeno/t/ieë                                W hen Notifed
                                                                                                     Place
                                                                                                                         Kl 9
                                                             On                                                                        .
                                                                                                 DateJFI
                                                                                                       J Titpe M
                                                                                                               > r- &             P'
                                                                                                             1 unz
                                                                                                                 mzz -$
                                                                                                                     c a   s
                                                                                                                        ..sc,
                                              Releaseon PersonalRecognizance orUnsecured Bond                1
                                                                                                                m
                                                                                                                =>=J
                                                                                                                m v)
                                                                                                                         -
                                                                                                                         =
                                                                                                                                  e
                                                                                                                                  m
                                                                                                                                   -,-,.7'
                                                                                                                                  '-'riJ.,
                                                                                                                = co              x FJl   '
                                                                                                             'p = -
                                                                                                                  ..r
                                                                                                                    i    N        > --4L
IT IS FURTHER ORDERED thatthedefendantberele% ed on condition that:                                           1 cn
                                                                                                                fms .    =        <
                                                                                                                                  =. co
                                                                                        3 '-irvd -87 r-s     '


           (5)Thedefendantpromisestoappearincourtmsrequiredandsurrendertoserveanysentenceimposed.ca
                                                                                                 -
                                                                                                     >
                                                                                                     = X
                                                                                                       ''-s
                                                                                                                                  CJ
          (6)ThedefendantexecutesanunsecmedbondbindingthedefendanttopaytotheUnited Statesthesum of
                                                                                                dollars($                         )
                in theeventofa failure to appearasrequired orsurrenderto serveany sentenceimposed.

                                                    ADDITIONAL CONDITIONS OF RELEASE
Upon finding thatrelease by oneoftheabove methodswillnotby itselfre% onably M surethe defendant'sappearance and the
safety ofotherpersonsorthe community,
IT ISFURTHER ORDERED thatthedefendant'srele%eissubjecttotheconditionsmarkedbelow:
    Z      (7)n edefendantisplacedinthecustodyof(nameofmrsonororganization):IoanaUnguru
               atan addressaoprovedbythePrekialServicesOflice.
               '
               rhedefendantmustnotchangethataddresswithoutadvanceapprovalbythePRMaIServicesOmcewhoagrees(a)tosupervisethe
               defendantinaccordancewitha1loftheconditionsofrelease,(b)touseeveryefforttoassurethedefendant'sappearanceatallscheduled
               courtproceedings,and(c)tonotifythecourtimmediatelyifthedefendantviolatesanyconditionofreleaseordisappears.

       Probation/pretrialwillReview Conditions
Signed:with then ird Part.yCustodian
         CustodianorProxy                                    Date                       Tel.No(onlyifaboveisanorganization)
AO 199A lRev I1/08,RevMD0Nl0)œderSœ ngCondltlonsofRelea                                                                Pee 2 of 3 Pqes
    X (8) n edefendantmust:
       EEJ (a) reporttothe
                     telephone number                                               ,no laterthan
         H      (b) reportonaregularbasistothesupervisingoffker.n edefendantshallpromptlyobeyaIlreasonabledirectionsand
                      ins% ctionsofthesupervisingoflk er.
         I
         ZI (c) executeabondoranagreementtoforfeituponfaiingtoappearasrequiredthefollowingsum ofmoneyordesignated
                     property:

                (d) postwiththecourtthefollowingproofofownershipofthedesignatedproperty,orthefollowingamountorpercentageof
                     theabove-describedsum

         EZI    (e) executeabailbondwithsolventsuretiesinthemnountof$                  .
         Q      (9 maintainoradively seekemploymentasapprovedbytheU.S.PretrialServicesOfficer.
         Q      (g) maintainorcommenceaneducationprogram.
         Z      (h) surrenderanypassportand ortraveldocuments,andanyRomanianTravelDocumentsto theClerk'sOffice
                     uponrele% e,ifapplicable.
         Z      (i) obtainno new passportand/ortraveldocuments.
         Z      U) abidebythefollowingrestrictionsonpersonalassociation,placeofabode,ortravel:
                     Travelisrestrictedto theDistrictofM aaland.Thedefendantmustresideattheaddressapproved by thePretrialService
                     Office.ThedefendantmaynotchangeheraddresswithoutadvanceapprovalofPretrialServices.
         ?      (k) avoidaIlcontact,directlyorindirectly,withanypersonwhoisormaybecomeavictim orpotentialwitnessinthe
                     investigationorprosecution,includingbutnotlim itedto:
                     Any co-defendants.n edefendantmay havenon-c%erelatedcontactwith herfather,MarianUnguru.
         I
         ZI (l) undergomedicalorpsychiatrictreatment:          -.



               (m)abidebyacurfew from                       to
                (n)'maintainresidenceatahalfwayhouseorcommunitycorrectionscenter,asthepretrialservicesofliceorsupervisingom cer
                     considersnecessary.
         I
         ZI (O) refrainfrom possessingafirearm,destructivedevice,orotherdangerousweapons.
         EEI (P) reH in from IZIany I ZIexcessiveuseofalcohol.
         (Zl (q) refrainfrom useorunlawfulpossessionofanarcoticdrugorothercontrolledsubstancesdelinedin21U.S.C.j802,unless
                     prescribed by aIicensedm edicalpractitioner.
         (
         Z1 (r) submittoany testingrequiredbythepretrialservicesoffkeorthesupervisingoffkerto determinewhetherthedefendant
                     isusingaprohibitedsubstance.Anytestingm ay beusedw ith random frequencyandincludeurinetesting,thew earingof
                     asweatpatch,aremotealcoholtestingsystem,and/orany form ofprohibitedsubstancescreeningortesting.n e
                     defendantm ustrefrain from obstructingorattem ptingto obstructortamper,inanyfmshion,w iththeefficiencyand
                    accuracyofanyprohibitedsubstancetestingormonitoringwhichis(are)requiredasaconditionofrelease.
                (s) participateinaprogram ofinpatientoroutpatientsubstanceabusetherapyand counseling ifthepretrialservicesom ceor
                     supervisingom cerconsidersitadvisable.
         z      (t) submittoalocationmonitoringprogram (RadioFrequency)
                I
                Zl     (i)asdirectedbythesupervisingom cer;or
                I
                ZI (ii)restrictedto theresidenceexceptforemployment,education,religiousservices,medicalpurposes,substanceabuse
                               testing/treatmentmentalhealthtreatment,attorney visits,courtappearances,orothercourtordered obligations;or
                Z        (iii)restrictedtotheresidenceexceptformedicalpurposes,courtappenrsnces,meetingswithyourattorney,orother
                               activitiesspecifkally approvedbythecourt.
         D                     Refrain from theuseofcomputersystems,Internet-capabledevicesand/orsimilarelectronicdevicesatany location
                               (includingemploymentoreducationalprogram)withoutthepriorwrittenapprovaloftheU.S.ProbationorPretrial
                               ServicesOfficer.ThedefendantshallcooperatewiththeU .S.Probation andPretrialServicesOfficem onitoringof
                               com pliancewiththiscondition.Cooperationshallinclude,butnotbelim itedto,participating in aComputer&
                               InternetM onitoringProgram ,identifyingcom putersystems,Internet-capabledevicesand/orsim ilarelectronic
                               devicesthedefendanthmsaccessto,allow ingtheinstallationofmonitoringsoRware/hardwareatthedefendant's
                               expense,andpermitting random,unannouncedexaminationsofcomputersystems,Intemet-capabledevicesand
                               similarelectronicdevicesunderthedefendant'scontrol.
         S      (V) Thedefendantmustcomplywithalldiredivesfrom fedeml,state,andlocalgovernmentpertainingtopublichealth,
                     including COVID-19.
         Z      (w)DonotopenanybankaccountsorIinesofcreditwhileonPretrialServicesSupervision.
         S      (x) Donotpossessanypersonalidentifyinginformationotherth% yourown.
                (y) SurrenderanyRomanianTravelDocuments
AO 1HC   (Rev 09/08.MD02/10)AdvlceofPe hœ                                                                            Pue 3 of 3 Paes

                                            ADVICE OF PENALTIES AND SANCTIONS
TO '
   IH E DEFENDAN T:ValiUnguru

YOU ARE ADVISED OF '
                   IR'IE FOLLOW W G PEN ALTIES Ar SANCTION S:
            Violatinganyoftheforegoingconditionsofreleasemayresultin theimmediateissuanceofawarrantforyourarrest,a
revocation ofyourrelease,an orderof detention,a forfeiture ofany bond,and a prosecution forcontemptofcourtand could resultin
im prisonm ent,afine,orboth.
            W hileonrele%e,ifyoucommitafederalfelony offensethepunishmentisanadditionalprisonterm bfnotmorethantenyears
and forafederalmisdemeanoroffensethepunishmentisanadditionalprisonterm ofnotmorethanoneyear.n issentencewillbeconsecutive
(f.e.,inadditionto)to anyothersentenceyou receive.
          Itisacrimepunishablebyupto tenyearsinprison,and a$250,000 Gne,orbothsto:obstructacriminalinvestigation;
tamperwithawitness,victim,orinformant;retaliateorattemptto retaliateagainstawitness,victim,orinformant;orintimidateorattemptto
intimidateawitness,victim,jurojinformant,orolcerofthecourt.Thepenaltiesfortampering,retaliation,orintimidationaresignitkantly
moreseriousifthey involveakilllngorattempted killing. ,
          lf,afterrele%e,youknowinglyfailtoappearmstheconditionsofreleaserequire,orto surrenderto serveasentence,
youmaybeprosecutedforfailing to appearorsurrenderandadditionalpunishmentmay beimposed.lfyou areconvictedof:
            (1) anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm offiheenyearsormore-youwillbefined
                 notmorethan$250,000orimyrisonedfornotmorethan10years,orboth;
            (2)mor
               anoefftehnasne$25
                             pun0,
                                is0h00
                                    ablor
                                       eYlmpns
                                           imjnsonmentforatermoffiveyearsormore,butlessthanfiAeenyears-youwillbefinednot
                                              onedfornotmorethanGveyears,orboth;
            (3) anyotherfelony-youwillbefined notmorethan$250,000orimprisoned notmorethantwoyears,orboth;
            (4) amisdemeanor-youwillbefinednotmorethan $100,000orimprisonednotmorethan oneyear,orboth.
           A term ofimprisonmentimposedforfailuretoappearorsurrenderwillbeconsecutiveto any othersentenceyoureceive. In
addition,afailureto appearorsurrendermay resultintheforfeitureofanybondposted.

                                                Acknowledgm entofthe œ fendant
      IacknowledgethatIam thedefendantinthiscaseandthat1am awareoftheconditionsofrelease.Ipromiseto obey allconditionsof
rele>qe,to appearasdirected,andsurrenderto serveany sentenceimposed. 1am awareofthepenaltiesandsanctionssetforth above.

                                                     Pretrial/Probationwillreview theconditionsofreleasewiththedefendant
                                                                                     Defendant'
                                                                                              ssk#l
                                                                                                  all/
                                                                                                     re

                                                                                      Cityandstate

                                              Directionsto the United StatesM arshal
         Z ThedefendantisORDERED relemsedafterprocessing.
         (Zln eUnitedStatesMarshalisORDEREDtokeepthedefendantincustodyuntilnotifiedbytheclerkorjudgethatthedefendanthas
            postedbondand/orcomljiedwith21otherconditionsforrelemse.Ifstlllincustody,thedefendantmustbeproducedbeforethe
            appropriatejudgeatthetlmeandplacespecified.
Date:        October14,2020
                                                                                     e$
                                                                                 JudicialOs cer'
                                                                                               ss'
                                                                                                 f
                                                                                                 gatzfl
                                                                                                      fr:
                                                                            GinaL.Sim m s,United StatesM agis% teJudge

                                                                                   Printedrltzpleandlf/le
